UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 MONTGOMERY BLAIR SIBLEY,

        Plaintiff,
               v.                                     Civil Action No. 15-730 (JEB)
 THE HONORABLE MITCH
 MCCONNELL, et al.,

       Defendants.


                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

   1. Plaintiff’s Motion for Leave to Amend the Complaint is DENIED; and

   2. Plaintiff’s Motion for Rule 11 Sanctions is DENIED; and

   3. Defendants’ Motions to Dismiss are GRANTED IN PART and DENIED IN PART; and

   4. Plaintiff’s Second Motion for Remand is GRANTED; and

   5. The case is REMANDED to D.C. Superior Court.

IT IS SO ORDERED.



                                                 /s/ James E. Boasberg
                                                 JAMES E. BOASBERG
                                                 United States District Judge


Date: October 13, 2015




                                             1